Exhibit 10.4

December 18, 2008

Mr. R. Kirk Morgan

c/o Internet Capital Group

690 Lee Road, Suite 310

Wayne, PA 19087

Dear Kirk:

This letter agreement amends and restates the letter agreement dated
February 28, 2007 between you and the Company. I am very pleased to reaffirm the
severance package that will be made available to you, subject to the terms set
forth herein, should the Company terminate you without cause (as defined in your
Stock Appreciation Right (“SAR”) Certificate dated July 22, 2005) on or prior to
December 31, 2011. The terms and benefits are set forth below.

 

  •  

SEVERANCE PAY—Unless payment is required to be delayed pursuant to paragraph
(b) of “Section 409A of the Internal Revenue Code” below, within 60 days after
your termination of employment, ICG will pay you a lump sum payment equal to
twelve (12) months of base salary plus target bonus at the rate existing as of
the date of termination of employment.

 

  •  

ANNUAL BONUS—Unless payment is required to be delayed pursuant to paragraph
(b) of “Section 409A of the Internal Revenue Code” below, payment of a pro rated
bonus shall be made if, as and when bonuses are paid to other executives of the
Company, provided that such payment, if any, shall be paid on or after the
January 1 of the year following the year in which your termination of employment
occurs, but not later than March 15 of such year.

 

  •  

EMPLOYEE BENEFITS—ICG will continue to provide you and your family medical and
dental insurance at the same percent of premium payment existing at the time of
termination until the earlier of (A) twelve (12) months after termination of
employment and (B) your eligibility for any of these benefits under another
employer’s or spouse’s employer’s plan.

 

  •  

OUTPLACEMENT—ICG will provide you outplacement career counseling until the
earlier of (A) twelve (12) months after termination of employment; and (B) your
employment with a subsequent employer.

 

  •  

EQUITY—ICG Management will recommend to the Compensation Committee of the Board
of Directors that your carried interest plan, SARs, stock options and restricted
stock be subject to the better of the following additional vesting: (A) credit
for an additional twelve (12) months service (in addition to your actual service
with ICG) and (B) application of the terms of the relevant SAR, option or
restricted stock agreement. Such SARs and options shall be exercisable after
your termination of employment until the earliest of (i)



--------------------------------------------------------------------------------

 

twenty-four (24) months, (ii) twelve (12) months after the ICG share price is
maintained at a price per share of $16.00 or greater (subject to adjustment for
stock splits and the like) for twenty (20) consecutive trading days after
termination of your employment and (iii) the original termination date of each
such SAR or option.

 

  •  

CHANGE IN CONTROL—In the event of an involuntary termination in connection with
a change in control (as defined in the summary plan description), you will
receive 100% acceleration of all carried interest plan and equity grants. The
term to exercise any SAR or option grant shall be extended to the remaining term
of the option.

 

  •  

RELEASE—Availability of the severance benefits set forth above will be
conditioned upon your executing, and not rescinding or breaching, upon
termination of employment a general release of liability in a form acceptable to
ICG, which shall include restrictive covenants substantially similar to those
set forth in the restrictive covenant agreement by which you are currently
bound. If you elect not to sign such release, you will be eligible only for the
standard severance package applicable at that time.

As a reminder, ICG’s Board of Directors has previously adopted stock ownership
guidelines for the senior management of ICG. Under these guidelines, you are
expected to own the lesser of (1) 40% of any restricted stock granted to you
that vests after February 21, 2006, and (2) stock worth at least 40% of your
base salary.

Section 409A of the Internal Revenue Code

(a) Interpretation. Notwithstanding the other provisions hereof, this Agreement
is intended to comply with the requirements of Section 409A of the Code, to the
extent applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under Section 409A of the Code. Accordingly, all provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with
Section 409A and, if necessary, any such provision shall be deemed amended to
comply with Section 409A of the Code and regulations thereunder. If any payment
or benefit cannot be provided or made at the time specified herein without
incurring sanctions under Section 409A of the Code, then such benefit or payment
shall be provided in full at the earliest time thereafter when such sanctions
will not be imposed. All payments to be made upon a termination of employment
under this Agreement may only be made upon a “separation from service” under
Section 409A of the Code. For purposes of Section 409A of the Code, each payment
made under this Agreement shall be treated as a separate payment and all
installment payments shall be treated as a separate payment. In no event may
you, directly or indirectly, designate the calendar year of payment.

(b) Payment Delay. To the maximum extent permitted under section 409A of the
Code, the severance benefits payable under this Agreement are intended to comply
with the “short-term deferral exception” under Treas. Reg. §1.409A-1(b)(4), and
any remaining amount is intended to comply with the “separation pay exception”
under Treas. Reg. §1.409A-1(b)(9)(iii); provided,

 

2



--------------------------------------------------------------------------------

however, any amount payable to you during the 6 month period following your
termination date that does not qualify within either of the foregoing exceptions
and is deemed as deferred compensation subject to the requirements of section
409A of the Code, then such amount shall hereinafter be referred to as the
“Excess Amount.” If at the time of your termination of employment, ICG’s (or any
entity required to be aggregated with ICG under section 409A of the Code) stock
is publicly-traded on an established securities market or otherwise and you are
a “specified employee” (as defined in section 409A of the Code and determined in
the sole discretion of ICG (or any successor thereto) in accordance with ICG’s
(or any successor thereto) “specified employee” determination policy), then ICG
shall postpone the commencement of the payment of the portion of the Excess
Amount that is payable within the 6 month period following your termination date
with the Company (or any successor thereto) for 6 months following your
termination date with the Company (or any successor thereto). The delayed Excess
Amount shall be paid in a lump sum to you within 10 days following the date that
is 6 months following your termination date with the Company (or any successor
thereto). If you die during such 6 month period and prior to the payment of the
portion of the Excess Amount that is required to be delayed on account of
section 409A of the Code, such Excess Amount shall be paid to the personal
representative of your estate within 60 days after your death.

This letter agreement is not intended to modify your status as an at-will
employee of ICG and all other employment terms and conditions remain the same.

 

Sincerely,

/s/ Walter Buckley

Walter Buckley

Chairman and Chief Executive Officer

Acknowledged and agreed as of

December 18, 2008:

/s/ R. Kirk Morgan

R. Kirk Morgan

cc: Employee file

 

3